Citation Nr: 0931005	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of right foot surgery (hereinafter referred to as a 
"right foot disability").

2.  Entitlement to a compensable rating for a puncture wound 
of the right leg.

3.  Entitlement to service connection for right and left hip 
disorders manifested by pain, including due to a right foot 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In March 2009, the Veteran testified that he was treated for 
depression that developed due to his right foot disability 
(see transcript at page 15).  Hence, he may be raising a 
claim of entitlement to service connection for depression 
secondary to his right foot disability.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issue of entitlement to service connection for left and 
right hip disorders manifested by pain, including due to a 
right foot disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the Veteran maintains the use of his right 
foot and there is no evidence of loss of use of the right 
foot.

2.  The objective and probative medical evidence of record 
demonstrates that the Veteran's right leg puncture wound is 
not reflective of any limitation of motion due to the 
service-connected scar.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of right foot surgery are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.27, 4.63, 4.71a, 
Diagnostic Codes 5281-5284 (2008).

2.  The schedular criteria for a compensable rating for a 
puncture wound of the right leg are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of the 
specific rating criteria for foot injuries and scars in 
August 2006, and notice how effective dates are determined in 
March 2006 correspondence.  The claim was readjudicated in 
November 2006.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected right foot disability and 
right leg puncture wound warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The RO received the Veteran's current claim for an increased 
rating in April 2005.
At that time, he requested an increase for "the puncture 
wound of the right foot".  However, the Board notes that 
service connection is in effect for a puncture wound of the 
right leg, discussed below, but not for a right foot puncture 
wound.  To the extent that the Veteran has a puncture wound 
of the right foot, it is addressed below as a residual of his 
right foot surgery.

A.	Residuals of Right Foot Surgery

Compensation for right foot reflex sympathetic dystrophy 
under 38 U.S.C.A. § 1151 was awarded in a July 1998 rating 
decision that assigned a 10 percent rating under Diagnostic 
Code 5281-5284.  In November 1999, the RO awarded a 30 
percent rating for the disability recharacterized as status 
post operative right foot residuals.  

VA outpatient medical records, dated from 2002 to 2005, 
reflect the Veteran's complaints of chronic right foot pain.  
Treatment included injections, that he was advised to 
discontinue, physical therapy, and prescribed medications.

In a December 2004 signed record, the Veteran's treating VA 
physician noted his history of a right foot crush injury in 
service and subsequent surgeries that caused chronic foot 
pain.  The physician said that he required special orthopedic 
foot wear, a leg brace, and a cane to walk.  

An August 2005 VA examination report reflects the Veteran's 
history of a crush injury to the right foot in the 1960's 
with two surgeries in 1989.  During the first surgery, he 
sustained a puncture wound to the plantar surface of the 
right foot.  The second surgery involved a right foot fusion 
due to continued pain.  The Veteran had numerous nerve blocks 
to the right foot to help relieve pain.  He was currently 
unemployed and last worked in a glass factory as a tuber but 
was downsized from that job in January 2003 after which he 
started early retirement.

The Veteran complained of right foot aching half of the day 
that worsened with certain activities, such as walking.  He 
was unable to put all his weight on the right foot due to the 
fusion surgery.  Fusion caused him to walk differently due to 
increased pain.  He wore a full-fitted right leg brace and 
bilateral custom-molded shoes.  He reported constant right 
foot weakness and stiffness and using a cane for several 
years.  He denied right foot heat, swelling, and redness.  
Treatment included surgery, nerve blocks, use of the cane, 
specially-molded shoes, a full right leg brace, and physical 
therapy.  The Veteran had flare-ups 4 to 5 times a week 
usually in the evening that lasted until the pain medication 
took effect.  He took Percocet for pain.  His activities of 
daily living were limited for work around the house and he 
was unable to climb ladders or do yard work.  He had custom 
equipment to shower and bathe.  

Post operatively the Veteran developed right foot 
neurological pain that was initially effectively treated with 
nerve blocks.  He currently experienced constant aching and 
burning in the right foot, in the area from the toes through 
the dorsal area into the medial aspect of the right foot.  
Intermittently, he reported having a "nasty" cramp in the 
arch of the right foot on that side.  His flare-ups included 
increased burning and aching in the right foot.  An uncovered 
right foot was extremely sensitive.  The Veteran indicated 
that, when standing in the bathtub, it felt as if the bone 
was poking through his foot.  He reported pain, weakness, 
fatigue, and functional loss at times with the flare ups and 
was unable to sleep on his side secondary to right foot 
sensitivity.  His right foot was fused and he was unable to 
move it.  While there was no longer a scar to the plantar 
surface from the puncture wound on the bottom of the right 
foot, the Veteran reportedly experienced a burning and 
itching sensation that differed from the other nerve pain in 
the scar area.  There was a slight indentation approximately 
4 millimeters in diameter. 

Objectively, the Veteran ambulated with a cane in his right 
hand, a full right leg hinged brace, and bilateral custom-
molded shoes.  He was unable to remove his brace because it 
was "too difficult" to remove for the examination.  The 
Veteran had decreased sensation to the feet, but there was no 
plantar surface scar.  Monofilament response was intact.  The 
Veteran was unable to bend the right foot.  He had normal 
reflexes.  It was noted that a May 1989 VA orthopedic 
examination showed degenerative arthritis of the first 
metatarsophalangeal joint.  The VA examiner was unable to 
determine the tightness of the Achilles on palpation of the 
arch.  The Veteran was unable to remove his special 
orthopedic shoes during the examination.  There was no 
obvious scarring to the plantar surface of the right foot, 
according to him.  Diagnoses included crush injury to the 
right foot, resolved with residual neuropathic pain and 
degenerative changes.

August 2005 right foot x-rays showed probable ankylosis 
involving the first metatarsophalangeal joint with mild 
flexion deformity of the right great toe.  The 
interphalangeal and anterior-posterior joints were normal as 
were the metatarsal tarsal bones.

In his December 2005 notice of disagreement, the Veteran 
indicated that he did not refuse to remove his right leg 
brace or custom molded orthopedic shoes during the recent VA 
examination.  He said it would take him a little time to 
remove them and the examiner then indicated that it was 
unnecessary to take them off.  

During his March 2009 Board hearing, the Veteran testified 
that he had limited use of his right foot when in extreme 
pain for which he took prescribed pain medication.  He had an 
antalgic gait when walking and was able to walk one or two 
blocks.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2008).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected right foot disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5281-5284.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned. The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that the Veteran's right foot disability 
has been rated analogous to a foot injury.

Under Diagnostic Code 5281, severe unilateral hallux rigidus 
warrants a maximum disability rating of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5281.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a severe foot 
injury warrants a 30 percent evaluation.  Id.  The Note to 
this Code indicates that a maximum 40-percent rating will be 
assigned for actual loss of use of the foot.

In VAOGCPREC 9-98; 63 Fed.Reg. 56704 (1998), VA's General 
Counsel held that Diagnostic Code 5284 was potentially based 
on loss of range of motion.  Depending on the nature of the 
foot injury, therefore, Diagnostic Code 5284 may require 
consideration under 38 C.F.R. §§ 4.40 and 4.45.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2008).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).

In order for a higher evaluation to be assigned, there must 
be evidence of actual loss of use of the foot.  In the event 
of a total loss of use, a 40 percent evaluation may be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This 
is the maximum rating provided under the "amputation rule" 
for any combination of pathology below the knee.  38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5165 (2008).  (The combined 
rating for disabilities of an extremity shall not exceed the 
rating provided for amputation at the elective level.  The 
maximum schedular rating for a below the knee amputation 
improvable by a prosthetic device is 40 percent.)

Under 38 C.F.R. § 4.63, loss of use of a foot, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis. (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 centimeters (cms.)) or more, will be 
taken as loss of use of the foot involved. (b) Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that an evaluation in 
excess of 30 percent is not warranted for the Veteran's 
service-connected right foot disability.  The Veteran is not 
shown to have extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve 
has also not been demonstrated.

While the Board does not doubt the severity of the Veteran's 
right foot problems, the objective medical evidence does not 
demonstrate that his right foot pathology equates to a loss 
of use of the foot.  In fact, the appellant essentially 
denied such a loss of use during his recent hearing and 
reported that he was able to walk "a couple' of blocks. (see 
hearing transcript at page 5).  

As such, and even with consideration of DeLuca, the objective 
evidence of record reflects the Veteran's complaints of pain 
and stiffness but is not reflective of deficits so as to 
warrant an increased evaluation.  A separate evaluation for 
pain is not for assignment.  Spurgeon.  

Although the Veteran reported a burning and itching sensation 
in the scar area of his right foot, he told the August 2005 
VA examiner that there was no obvious scarring to the plantar 
surface of the right foot.  Thus, there is no basis on which 
to award a separate compensable rating for a right foot 
puncture wound scar.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); 38 C.F.R. § 4.114 (2008).

The preponderance of the objective medical evidence is 
against the Veteran's claim for a rating above 30 percent for 
his service-connected right foot disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

B.	Compensable Evaluation for Right Leg Puncture Wound

A November 1971 rating decision granted service connection 
for a puncture wound of the right leg that was assigned a 
noncompensable disability evaluation under 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7805.

Under Diagnostic Code 7805, other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4118, 
Diagnostic Code 7805.

August 2005 VA examination findings revealed no right leg 
puncture wound residual.  Indeed, there is no objective 
medical evidence of limited motion, knee ankylosis, or any 
other disability, associated with the right leg puncture 
wound scar. 

The preponderance of the objective medical evidence is 
against a compensable rating for the right leg puncture 
wound.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

Finally, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the right foot and leg disabilities are not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated by the assigned ratings) when all the evidence 
of record is considered for the period in question.  There 
also is no objective evidence that the disabilities warrant 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of right foot surgery is denied.

Entitlement to a compensable rating for a puncture wound of 
the right leg is denied.


REMAND

In his April 2005 claim, and during his March 2009 Board 
hearing, the Veteran maintained that he had a bilateral hip 
disorder due to his service-connected right foot disability.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

In December 2004, the Veteran's treating VA physician wrote 
that the appellant's right foot injury caused chronic foot 
and hip pain due to the manner in which he ambulated.  While 
August 2005 hip x-rays were essentially normal, in the 
accompanying VA examination report, a nurse practitioner 
diagnosed bilateral hip pain secondary to an abnormal gait 
related to his service-connected right foot disability.

In light of these factors, and the absence of an orthopedic 
opinion, the Board is of the opinion that a review by a VA 
orthopedist is in order to determine whether he has a 
bilateral hip disorder related to service, or that was 
aggravated by the right foot disability, or is otherwise 
related to this pathology.   Allen.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the appellant's 
treatment for hip disorders since August 
2005.  If any records are unavailable the 
Veteran and his representative should be 
so advised in writing.

2.  Then, the Veteran's claims file is to 
be forwarded for review by a VA 
orthopedist to determine the etiology of 
any currently diagnosed bilateral hip 
disorder.  An examination should be 
conducted only if deemed necessary by the 
VA orthopedist.  The VA orthopedist is to 
address the following:  Does the Veteran 
have a diagnosed bilateral hip disorder?  
If so, the orthopedist must proffer an 
opinion, with supporting analysis, whether 
it is at least as likely as not that any 
diagnosed bilateral hip disorder was 
caused or aggravated by the residuals of 
right foot surgery and a right leg 
puncture wound.  The degree of any 
diagnosed hip disorder that would not be 
present but for right foot injury 
residuals, to include any operation 
therefor, must be identified.  

A complete rationale should be provided 
for any opinion offered.  The Veteran's 
claims file must be made available to the 
examiner.

3.  Thereafter, the RO/AMC must 
readjudicate the claim of entitlement to 
service connection for right and left hip 
disorders manifested by pain secondary to 
a right foot disability and a right leg 
puncture wound.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


